Title: To George Washington from William Washington, 20 April 1793
From: Washington, William
To: Washington, George



Sir
Sandy-Hill [S.C.] April 20th 1793

Finding it impracticable to remit the balance due for the covering of Royal-Gift in Bills from the Branch of the Bank of the

United States established in Charleston, I have herewith forwarded a Bill drawn by Prestman & Calhoun upon Wm Bell of Philadelphia for six hundred & seventy eight Dollars & 64/100. I have also enclosed Mr Freazer’s list of the Mares & Jennies sent to Royal-Gift together with his charges & those of James Allen.
Royal-Gift has not & am apprehensive that it will be a considerable time before he will be entirely recover’d from the effects of his journey to this Country. He has been affected with a stiffness in his joints & a periodical lameness ever since his arrival here except about four weeks last Fall, to which may be ascribed the impossibility of getting him fat notwithstanding the greatest care & attention has been applied. To his not being in good order may also be attributed a large proportion of the Mares & She-asses which were sent to him last Season not being in Foal, altho he apparently performed very well the services required of him. This circumstance has diminished considerably the rage of sending Mares to him. He has been stiff in his joints, lame & poor all the Spring, in so much that I have not advertis’d him for covering; but as he is now getting in better order, am in hope that he will be in a situation to perform the duties which will be demanded of him in the Month of June. If it should be your wish as I am sure it will be your interest to let him remain in this Country untill he gets perfectly sound I shall with the greatest pleasure take charge of him: with respect to the trouble I don’t consider it any & as to the expence it is too trifling to be noticed.
Mrs Washington joins me in best Respects to you & your Lady. I am Sir with much Respect yr Very Obedt Servt

W. Washington

